Citation Nr: 1510079	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-29 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right knee disability, status post reconstruction and anterior cruciate ligament and meniscus repair with arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for a right shoulder disability, to include status post acromioclavicular joint separation with arthritis.

3.  Entitlement to a compensable evaluation for residuals of a boxer's fracture of the right 4th and 5th metacarpals.

4.  Entitlement to a total disability rating based on individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1992 to October 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's right shoulder disability was manifested by x-ray evidence of arthritis and by functional impairment of 85 degrees flexion and abduction due to objective evidence of pain, but without evidence of any limitation of motion at midway between the side and shoulder level, episodes of dislocation of the scapulohumeral joint, malunion of the humeral head with moderate or marked deformity, malunion or nonunion of the clavicle or scapula, or ankylosis.

2.  During the period on appeal, the Veteran's right knee disability has been manifested by x-ray evidence of arthritis and by full extension and flexion limited at most to 120 degrees, with no instability, subluxation, or ankylosis or evidence of a symptomatic removal of semilunar cartilage.  

3.  During the period on appeal, the Veteran's residuals of a boxer's fracture of the right 4th and 5th metacarpals were manifested, at worst, by complaints of pain and stiffness.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a rating of 20 percent, but not higher, for a right shoulder disability been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5201, 5202, 5203 (2014).

2.  The criteria for a rating in excess of 10 percent disabling for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5003, 5257, 5258, 5260, 5261 (2014).

3.  The criteria for a compensable disability rating residuals of a boxer's fracture of the right 4th and 5th metacarpals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DC 5299-5223 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).


A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant DCs based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A letter dated in October 2009 fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim in July 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations in March 2010 and September 2012 for all three disabilities, and an additional May 2014 examination for the Veteran's right shoulder disability.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

In addition, the Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).    

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2014).

A.  Right Knee

The Veteran contends that he is entitled to a rating in excess of 10 percent for his right knee status post reconstruction repair with arthritis.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

By way of history, the Veteran was initially granted service connection for his right knee in a October 1994 rating decision, which awarded a 10 percent evaluation.  Most recently, in October 2009, the Veteran filed a claim for an increased in his disability evaluation for his right knee.  It is from that claim that the present appeal arises.  

Disabilities of the knee are rated under 38 C.F.R. § 4.71a.  Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum). 

July 2009 VA treatment records contain an x-ray report of the Veteran's knees.  The report states that there is a status post previous anterior cruciate ligament (ACL) repair in both knees, and anchoring screws were seen in place.  Further, the report concluded there was no acute fracture, dislocation, bone destruction or abnormal soft tissue calcification.

In a March 2010 VA examination, the examiner noted the Veteran's prior ACL repair in service.  The Veteran complained of pain in the lateral and medial aspect of the knee, occurring when the Veteran was active, particularly after 1.5 hours of walking, riding in a car or on a bike for a long time, or sitting in one position for too long.  The Veteran felt his range of motion was diminished, and noted that his pain was present some days and absent others.  

On examination, the examiner noted the Veteran's extremities were properly aligned and grossly symmetric, with muscle mass, tone and strength symmetric with full strength in the lower extremities, without fatiguing or lack of endurance after continuous resistance greater than gravity.  The examiner noted well healed surgical scars present and overlying the patellar tendons.  There were mild crepitations noted with passive flexion and extension of both knees, but no crepitation with active knee extension.  There was no soft tissue, bony tenderness or deformity present.  The ligaments and cartilage were well intact to appropriate stress vectors, and the patellar grind test was negative.  The Veteran's strength was 5/5 without pain, fatigue or motion changes with repetitive testing.  Range of motion testing showed flexion to 120 degrees and extension to 0 degrees.  The examiner concluded the Veteran's right knee was stable without ACL deficiency and no functional deficits.

At a September 2012 VA examination, the examiner noted the Veteran had a right knee ACL repair.  The Veteran reported that he continued to get daily knee pains.  He stated that he had flare-ups that occurred with bending, driving, sitting and traveling.  Range of motion testing showed flexion to 130 degrees and extension to 0 degree, with objective evidence of pain at maximum flexion and extension.  The Veteran did not experience additional loss of motion on repetitive testing.  The examiner noted no pain on palpation to the knee, and the Veteran had normal muscle strength on flexion and extension.  Stability testing produced normal results, and there was no evidence of recurrent patellar subluxation or dislocation.  The examiner noted the Veteran had a previous meniscal tear in the right knee, followed by a meniscectomy. However, there were no noted residual signs or symptoms due to the meniscectomy.  The Veteran was noted to have a surgical scarring as the result of his condition, though the scar was noted to not be painful, unstable or covering an area greater than 39 centimeters.  The Veteran denied the use of an assistive device.  The examiner concluded the Veteran's knee condition did not impact his ability to work, noting that the Veteran uses comfortable shoes and stated the knee occasionally gave out and rarely locked. 

The Veteran has also submitted lay evidence in support of his claim.  In a letter dated September 2012, the Veteran asserted that his knee was painful, and often stiff and sore in the morning for about 15 to 20 minutes.  He noted that he stretched his knee and leg, and did strength training which did not decrease his level of pain, but did decrease the frequency and duration of the pain.  He endorsed the use of pain killers.

The Veteran's right knee disability has been rated as 10 percent disabling under DC 5010-5262.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2014).  DC 5010 pertains to traumatic arthritis, which is rated as degenerative arthritis.  DC 5262 pertains to impairment of the tibia and fibula.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 (traumatic arthritis) (2014).  Though there is medical evidence of degenerative arthritis of the Veteran's right knee, he is already in receipt of the maximum 10 percent rating under DC 5003.

Limitation of knee motion is rated under DC 5260 and DC 5261.  Under DC 5260, the following evaluations are assignable for limitation of leg flexion: zero percent for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, the following evaluations are assignable for limitation of leg extension: zero percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  

On the above examinations, the Veteran's right knee had flexion limited, at worst, to 120 degrees, as reflected in a March 2010 VA examination.  The flexion of the Veteran's right knee must be limited to 30 degrees in order to warrant increased ratings of 20 percent.  38 C.F.R. § 4.71a, DC 5260 (2014).  DC 5260 therefore cannot serve as a basis for an increased rating in this case.  Similarly, an increased rating is not warranted under DC 5261.  The Veteran had full extension the right knee March 2010 and September 2012 VA examinations.  The Veteran's right knee extension would have to be limited to 15 degrees in order to warrant increased rating of 20 percent.  38 C.F.R. § 4.71a, DC 5261 (2014).  Because there is no evidence that the Veteran's right knee extension was limited to 15 degrees, DC 5261 cannot serve as a basis for an increased rating for the Veteran's right knee disability.     

As discussed above, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  However, on examination in March 2010 and September 2012, there was no additional limitation of motion due to pain or other functional loss after 3 repetitive motions.  The Board acknowledges that the Veteran has endorsed flare-ups during his examinations.  VA examiners must, "if feasible," provide the degree of additional range of motion limitation during flare-ups.  DeLuca, 8 Vet. App. at 206.  In this case, scheduling an examination to coincide with the Veteran's occasional flare-up is not a feasible option.  The Veteran has indicated flare ups, but has not described the associated level of impairment that occurs during a flare-up.  These assertions are not documented in the VA treatment records.  Further, the May 2014 VA examiner determined that additional limitation due to pain or weakness, fatigability and incoordination were feasibly likely to occur but it was not possible to determine actual degrees of additional range of motion lost due to pain and weakness, fatigability and incoordination during a flare-up, as the examiner would need to be present during those times to objectively and clearly determine those additional losses, if present.  In the absence of any clinical and objective evidence that the Veteran has further functional limitation during flare ups, the Board cannot grant any higher rating than that currently assigned.

DC 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2014).  In this case, the medical evidence does not show any recurrent subluxation, nor does the Veteran report any subluxation.  With respect to instability, although the Veteran indicated at his September 2012 VA examination that his right knee occasionally gave way, the objective medical evidence does not show any right knee instability on examination.  Indeed, the March 2010 VA examiner determined the ligaments and cartilage of the right knee were well intact to appropriate stress vectors and the September 2012 VA examiner found no ligament instability testing.  Therefore, the Board finds that a separate rating is not warranted for the Veteran's right knee disability under DC 5257.

Under DC 5258, a 20 percent rating is provided for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, and DC 5259 provides a 10 percent rating for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, DCs 5258, 5259 (2014).  Though the September 2012 examiner noted the Veteran had a previous meniscal tear that was repaired via meniscectomy, it was determined that there were no residual signs or symptoms due to the meniscectomy.  Although the Veteran had a medial meniscal tear in the right knee, he was not diagnosed with a meniscal tear during the period on appeal preventing a disability evaluation under DC 5258 and his lack of related symptoms prevent a disability evaluation under DC 5259.  The Board finds that a rating for a right knee disability is not warranted under DC 5258 or 5259.     

In considering the applicability of other diagnostic codes, the Board finds that DC 5256 (ankylosis of the knee), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record, or any report of VA examination demonstrate any objective finding of genu recurvatum, impairment of the tibia and fibula, or ankylosis of the right knee.  

The Veteran also has scars from his knee surgeries.  There is no indication that they cover an area of at least six square inches (39 square centimeters), or that they are symptomatic in any way.  As such, a separate rating for right knee scars is not warranted.  See 38 C.F.R. § 4.118, DCs 7801 to 7805.

B.  Right Shoulder 

The Veteran contends that he is entitled to a rating in excess of 10 for his right shoulder disability.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

By way of history, the Veteran was initially granted service connection for his right shoulder in a March 1995 rating decision, which awarded a noncompensable evaluation.  An October 1997 rating decision increased the disability evaluation to 10 percent.  Following a surgery, the Veteran was awarded a temporary total evaluation for convalescence from September 17 2004 to March 31, 2005; the Veteran's evaluation was reduced back to 10 percent effective April 1, 2005.  Most recently, in October 2009, the Veteran filed a claim for an increased in his disability evaluation for his right shoulder.  It is from that claim that the present appeal arises.  

During the period on appeal, the Veteran has been in receipt of a 10 percent rating for his right shoulder disability under DC 5299-5203.  See 38 C.F.R. § 4.27 (2014) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code shown after the hyphen to identify the basis for the evaluation assigned; disabilities requiring rating by analogy will be coded with the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an unlisted musculoskeletal disorder is the service-connected disorder, and it is rated as if the residual condition is manifested by impairment of the clavicle or scapula under DC 5203.  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would not be compensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  The criteria for rating traumatic arthritis direct that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.  For the purpose of rating disability from arthritis, the shoulder is considered a major joint. 38 C.F.R. § 4.45 (2014).

The Veteran is right-handed.  Therefore, his right shoulder will be evaluated under the criteria for the dominant arm categories.  38 C.F.R. § 4.69 (2014).  Normal forward flexion of the shoulder is from zero to 180 degrees, normal abduction is from zero to 180 degrees, and normal internal and external rotation is from zero to 90 degrees.  Forward flexion and abduction to 90 degrees amounts to 'shoulder level.'  38 C.F.R. § 4.71, Plate I (2014).  Accordingly, 'midway between side and shoulder level' is considered 45 degrees.

Under DC 5201, a 20 percent rating is warranted where motion of the major arm is limited at shoulder level.  A 30 percent rating is warranted where motion of the major arm is limited to midway between side and shoulder level, and a maximum 40 percent evaluation is warranted when motion of the major arm was limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2014).

DC 5202 provides for a 20 percent rating for the major arm if there are infrequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of movement only at the shoulder level, a 30 percent rating if there are frequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of all arm movements, and a 30 percent rating for malunion of the humeral head with marked deformity and a 20 percent rating for a moderate deformity.  A 50 percent rating is warranted for the major arm if there is fibrous union of the humerus.  A 60 percent rating is warranted for the major arm for nonunion of the humerus, or false flail joint.  A maximum 80 percent rating is warranted for the major arm for loss of head of humerus, or flail shoulder. 38 C.F.R. § 4.71a, DC 5202 (2014).

DC 5203 provides for a 10 percent rating for impairment of the clavicle or scapula when there is malunion or nonunion without loose movement.  A maximum 20 percent rating is assigned for impairment of the clavicle or scapula when there is nonunion with loose movement or dislocation.  The disability may also be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, DC 5203 (2014).

July 2009 VA treatment records reveal that the Veteran underwent a x-ray for his right shoulder.  There was no acute fracture, dislocation, bone destruction or abnormal soft tissue calcification.  The diagnostic impression indicated a negative study.

In a March 2010 VA examination, the examiner noted the Veteran had impingement release performed on the right shoulder in September 2004.  The Veteran reported that since that time, he had experienced pain in the right shoulder into the trapezius neck and right ear.  The Veteran reported that his symptoms began after surgery.  The Veteran reported that he was able to lift weights without problems other than some shoulder pain.  The Veteran also noted flare-ups accompanying throwing a baseball, football or lifting weights.  He denied the use of an assistive device, dislocation or subluxation, constitutional symptoms of inflammatory arthritis, and denied effects on his occupation or daily activities, adding that he worked out 4 to 5 days a week.  The examiner's functional assessment indicated the Veteran's upper extremity function was normal, and he was able to perform both instrumental and basic activities of daily life without assistance.  He reported he was right handed.

On examination, the examiner noted the extremities were properly aligned and grossly symmetric, with muscle mass, tone and strength symmetric with strength 5/5 bilaterally for the upper extremities.  There was no fatiguing or lack of endurance after continuous resistance greater than gravity, and the joint examination was within normal limits with functional active range of motion without pain.

The examiner noted a small, well healed surgical scar present overlying the right AC joint, but there was no AC joint tenderness or hypertrophy noted and no pain with cross chest compression present.  Passive motion was symmetrically present and equal, and there was no subluxation or instability present.  There was no muscle atrophy, and impingement signs were negative for all tests.  The long head of biceps was unremarkable and strength was 5/5 without fatigue, motion changes, or fatigue with repetitive testing.  Range of motion testing showed elevation to 170 degrees, abduction to 170 degrees, internal rotation to 90 degrees and external rotation to 90 degrees. 

The examiner concluded the AC joint separations did not result in any functional deficits and the current shoulder complaints were the residuals of the impingement release.

A September 2012 VA examination noted the existing diagnosis of right shoulder AC separation and shoulder tendinitis.  The Veteran indicated he was right hand dominate.  The Veteran further noted that he experienced flare-ups that impacted the function of his shoulder, adding that flares occurred when driving, sitting, traveling and on repetitive use.  

Range of motion testing revealed right arm flexion to 130 degrees, with objective evidence of pain at 130 degrees and abduction to 125 degrees, with objective evidence of pain at 95 degrees.  The Veteran did not have additional loss of motion follow repetitive use testing.  Functional loss included less movement than normal and painful movement.  The Veteran had localized tenderness or pain on palpation of the shoulder joint, but had no guarding.  The Veteran had muscle strength of 4/5 on both shoulder abduction and forward flexion.  There was no ankylosis noted, and impingement tests were all negative.  There was no noted AC joint condition or any other impairment of the clavicle or scapula and there was no tenderness on palpation of the AC joint.  Though the Veteran was noted to have scars related to his shoulder condition, they were not painful or unstable and did not cover an area greater than 39 square centimeters.

The examiner concluded the Veteran's shoulder condition did not impact his ability to work.  The examiner also noted that the Veteran was quite concerned about conveying the level of pain he incurred on a daily basis, which he felt was worse than what the findings represented.  

VA physical therapy notes dated December 2012 through January 2013 revealed the Veteran was treated for continuing complaints of daily pain in his shoulder, mostly in the suprascapular area and muscle tightness.

In December 2012 treatment notes, the Veteran complained of shoulder pain that was significantly worsened in the last 10 weeks.  Range of motion testing revealed flexion to 130 degrees, abduction to 145 degrees, external rotation to 65 degrees and internal rotation to 85 degrees.   

January 2013 VA physical therapy treatment records show range of motion testing of the right shoulder, resulting in flexion to 140 degrees, abduction to 94 degrees, external rotation to 63 degrees and internal rotation to "T7".  The Veteran's muscle strength was rated as 4/5.  The Veteran reported pain or discomfort with nearly all the right shoulder motions, and noted the pain limited his ability to participate in desired activities.  The note indicated the Veteran was discharged from physical therapy.

January 2014 treatment records show a diagnostic assessment of shoulder trauma and arthritis.  

At a May 2014 VA examination, the examiner noted the existing diagnosis of right shoulder tendinitis/subacromial decompression/AC separation in the right shoulder.  The Veteran complained of daily pain and flare-ups following repetitive use and sleeping on the shoulder.  Range of motion testing revealed flexion and abduction to 130 degrees, with objective evidence of painful motion at 85 degrees.  After repetitive testing, the Veteran had right shoulder flexion and abduction to 125 degrees.  Functional impairment was noted to include both pain on movement and less movement than normal.  Examination revealed localized tenderness or pain on palpation of the shoulder joint, though muscle strength testing revealed normal strength on abduction and forward flexion.  There was no ankylosis.  Testing for rotator cuff conditions were all negative.  The report noted AC separation in the right shoulder with associated tenderness on palpation.  Though the Veteran was noted to have surgical scars, none of the scars were painful and/or unstable, and the total area of all related scars was not greater than 39 square centimeters.  The examiner noted that imaging studies of the shoulder documented degenerative or traumatic arthritis in the right shoulder.

The examiner stated that the Veteran's shoulder condition did not impact his ability to work.  The Veteran did note that he was not currently working, and had stopped working the year prior during the sequestration.  He noted he exercised 4 or 5 days a week, and stated he had undergone injections to the right shoulder in the past.  Lastly, the examiner concluded that pain and weakness could significantly limit the Veteran's functional ability during a flare-up, or when the joint was used over a period of time.  He determined that additional limitation due to pain or weakness, fatigability and incoordination were feasibly likely to occur but it was not possible to determine actual degrees of additional range of motion lost due to pain and weakness, fatigability and incoordination during a flare-up, as the examiner would need to be present during those times to objectively and clearly determine those additional losses, if present.  

The Veteran has also submitted lay evidence in support of his claim.  In a letter dated September 2012, the Veteran asserted that his shoulder, which he felt was "rate[d] between a 7-8-9 out of 10", was getting worse every day.  He noted that he took pain killers and muscle relaxers.

With respect to arthritis of the right shoulder, the evidence indicates that there is 
x-ray evidence of arthritis.  Accordingly, the arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic code for the shoulder joint.  

The Board finds that the Veteran's right arm motion is limited, at most, to shoulder level.  As noted above, to be entitled to a 20 percent rating under DC 5201, the major arm limitation of motion must be limited to shoulder level.  The May 2014 examination revealed flexion and abduction limited to 130 degrees, with objective evidence of painful motion at 85 degrees.  As noted above, functional loss of the musculoskeletal system may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Thus, the Board finds that an increased rating of 20 percent is warranted for the right shoulder.  38 C.F.R. § 4.71a, DC 5201 (2014).

The medical evidence of record does not reflect that motion of the Veteran's right arm is limited to midway between the side and shoulder level, or 45 degrees, to warrant a 30 percent evaluation under DC 5201.  Range of motion testing revealed motion limited, at worst, to 85 degrees flexion and abduction, due to pain.  Thus, an 30 percent evaluation is not warranted under DC 5201 for the period under consideration.  

The evidence of record also did not show any malunion or nonunion of the clavicle or scapula, nor did it indicate that the Veteran had any episodes of dislocation of the scapulohumeral joint or malunion of the humeral head with moderate or marked deformity.  Therefore, the Veteran is not entitled a separate rating under DC 5202 or DC 5203 for the period under consideration.  The Board also notes the Veteran is already in receipt of a separate rating for surgical scarring of the right shoulder disability.  

In sum, the weight of the credible evidence demonstrates that the Veteran's right shoulder disability warrant a rating of 20 percent, but not higher, under the relevant diagnostic codes for the periods under consideration.  

C.  Residuals of Metacarpal Fractures 

The Veteran contends that he is entitled to a compensable rating for his residuals of boxer's fracture of the right 4th and 5th metacarpals.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

By way of history, the Veteran was initially granted entitlement to service connection for residuals of boxer's fracture of the right 4th and 5th metacarpals in an October 1994 rating decision.  Most recently, the Veteran filed a claim in October 2009 for an increase in his disability evaluation for residuals of boxer's fracture of the right 4th and 5th metacarpals.  It is from that claim that the present appeal arises.

At a March 2010 VA examination, the examiner noted the Veteran suffered a fracture in service when he was struck in the 3, 4, and 5 metacarpal joints, resulting in casting of the 4th and 5th metacarpals for a number of weeks.  The examiner noted the last x-ray performed in 1995 was unremarkable.  The Veteran reported that he occasionally got hand pain when walking and holding a water bottle, causing his hand to get stuff.  He denied paresthesia or weakness.  He stated that he lifted weights without any problems or swelling.  The Veteran denied the use of assistive devices and stated he had never undergone surgery for his hand condition.  

On examination, the Veteran had no soft tissue, bony tenderness or deformity.  Strength was noted as 5/5, without pain, fatigue or motion changes with repetitive testing.  Tinnels and Phalens were noted as negative bilaterally.  The examiner concluded the right 4th and 5th metacarpal fractures were well healed, without deformity and resulted in no functional deficits.   

At a September 2012 VA examination, the examiner noted a diagnosis of an old boxers fracture in the right hand in the 1990s, adding that the Veteran was right hand dominant.  The Veteran reported that flare-ups impacted the function of his hand, stating flare-ups occurred with repetitive use.  

On examination, there was no limitation of motion or evidence of painful motion for any of the fingers or thumbs, and there was no additional limitation in range of motion of any of the fingers or thumbs following repetitive use testing.  The examiner did, however, note that there was pain on movement of the ring finger and little finger, and there was tenderness of pain to palpation for joints or soft tissue of the right hand, including fingers and thumb.  The Veteran had normal strength in the right hand, and no ankylosis of the thumb or fingers.  The Veteran had no associated scars and used no assistive devices.  The examiner concluded that the Veteran's finger conditions did not impact his ability to work.

The Veteran's residuals of a boxer's fracture of the right 4th and 5th metacarpals are evaluated as zero percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5299-5223 (other shoulder and arm disabilities-favorable ankylosis of two digits of one hand). See 38 C.F.R. § 4.71a, DC 5299-5223 (2014).  Again, because the evidence shows that the Veteran is right-handed, his right side is considered his major (or dominant) side.  A minimum 10 percent rating is assigned under DC 5223 for favorable ankylosis of the long and ring fingers, the long and little fingers, or the ring and little fingers of the major (dominant) hand.  A 20 percent rating is assigned for favorable ankylosis of the index and long fingers, the index and ring fingers, or the index and little fingers of the major (dominant) hand.  A maximum 30 percent rating is assigned for favorable ankylosis of the thumb and any finger of the major (dominant) hand.  Id.

The Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for residuals of a boxer's fracture of the right 4th and 5th metacarpals.  The evidence does not indicate that the Veteran experienced favorable ankylosis of the long and ring fingers, long and little fingers, or ring and little fingers (i.e., a 10 percent rating under DC 5223) such that a compensable disability rating is warranted for this time period.  The Veteran reported pain and stiffness in his hand when holding a water bottle, but the March 2010 VA examiner determined that the metacarpal fractures were well healed with no deformity and no functional deficits.  Though the September 2012 examiner noted the Veteran reported flare-ups and pain in his hand, range of motion testing did not reveal any limitation of motion, even when accounting for pain and tenderness.  The Board acknowledges that the Veteran has endorsed flare-ups during his examinations.  VA examiners must, "if feasible," provide the degree of additional range of motion limitation during flare-ups.  DeLuca, 8 Vet. App. at 206.  However, the Veteran has not described his functional impairment during a flare-up.  In the absence of any clinical and objective evidence that the Veteran has further functional limitation during flare ups, the Board cannot grant any higher rating than that currently assigned.

The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an increased (compensable) rating for his service-connected residuals of a boxer's fracture of the right 4th and 5th metacarpals.  See 38 C.F.R. § 4.71a, DC 5299-5223 (2014).  Thus, the Board finds that during the period on appeal the criteria for a compensable disability rating for the Veteran's service-connected residuals of a boxer's fracture of the right 4th and 5th metacarpals have not been met.



D.  Other Considerations

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating for residuals of a boxer's fracture of the right 4th and 5th metacarpals, a rating in excess of 10 percent for right knee status post reconstruction repair with arthritis, and a rating in excess of 20 percent for a right shoulder disability have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's finger, shoulder and knee disabilities are not inadequate.  The Veteran has complained of pain, stiffness, and weakness in the afflicted areas, which is contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disabilities; thus, the schedular evaluations are adequate to rate the Veteran's disabilities.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  


ORDER

Throughout the entire appeal period, a 20 percent rating, but not higher, for a right shoulder disability, to include acromioclavicular joint separation is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to an evaluation in excess of 10 percent for a right knee disability status post reconstruction with ACL and meniscal repair with arthritis is denied.

Entitlement to a compensable evaluation for residuals of a boxer's fracture of the right 4th and 5th metacarpals is denied.


REMAND

A remand is required in this case to consider the Veteran's employability.

The issue of a TDIU rating due to the Veteran's service-connected disabilities has been reasonably raised by the record.  Specifically, the Veteran asserted in his September 2012 letter that he has no longer worked in his previous position with FEDEX Ground because of his fear that he would injure himself on the job.  In his letter, the Veteran recounted a specific incident in which he twisted his knee while carrying a box, had a panic attack as a result and subsequently chose to quit his job rather than compromise his health.  Further, in the May 2014 VA examination report for the Veteran's right shoulder, the examiner concluded that pain and weakness could significantly limit the Veteran's functional ability during a flare-up, or when the joint was used over a period of time.  In Rice v. Shinseki, the Court held that when entitlement to a TDIU rating is raised during the adjudicatory process of the underlying disability (or disabilities) for an initial or an increased rating, it is a part of the claim for benefits for that underlying disability (or disabilities).  Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009).  In this function, the Board may infer a claim for a TDIU due to the service-connected residuals of metacarpal fractures and shoulder and knee disabilities, because these are the underlying disabilities at issue in this appeal.  Id.

Upon remand, the AMC is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and should clarify whether he wishes to pursue this claim.  In addition, the AMC may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or a medical opinion, as is deemed necessary to develop the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional evidence pertinent to the claim for a TDIU due to the service-connected disabilities.  The AOJ should then assist the Veteran in obtaining any additional evidence adequately identified following the current procedures set forth in 38 C.F.R. 
§ 3.159.

2.  Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; and that he should submit evidence (such as, pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any, (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

3.  Thereafter, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, including a VA examination if it is deemed to be warranted in this case.  Then, adjudicate the issue of entitlement to a TDIU rating due to the service-connected disabilities, including consideration of whether the requirements for referral to the Director and Compensation and Pension Service have been invoked under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  If the decision on this matter is adverse to the Veteran, then a supplemental statement of the case should be furnished to the Veteran and his representative after according the requisite time period to respond. This matter should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


